DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 1, the prior arts of record do not teach or disclose a user equipment (UE), comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: receive, from a transmission-reception point (TRP) via the at least one transceiver, a first downlink reference signal on at least one downlink reference signal resource using a downlink receive beam; cause the at least one transceiver to transmit, to the TRP, an uplink reference signal on at least one uplink reference signal resource using an uplink transmit beam; determine a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal; cause the at least one transceiver to transmit the parameter to a network entity; and cause the at least one transceiver to transmit, to the network entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam.


In regard claim 26, the prior arts of record do not teach or disclose a network entity, comprising: a memory; at least one network interface; and at least one processor communicatively coupled to the memory and the network interface, the at least one processor configured to: cause the at least one network interface to transmit, to a user equipment (UE), an identification of at least one downlink reference signal resource to enable the UE to receive, from a transmission-reception point (TRP), a first downlink reference signal on the at least one downlink reference signal resource using a downlink receive beam; cause the at least one network interface to transmit, to the UE, an identification of at least one uplink reference signal resource to enable the UE to transmit, to the TRP, an uplink reference signal on the at least one uplink reference signal resource using an uplink transmit beam; receive, from the UE via the at least one network interface, a parameter representing a difference between a reception time at the UE of the first downlink reference signal and a transmission time of the uplink reference signal from the UE; receive, from the UE via the at least one network interface, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per- frequency group delay information for the downlink receive beam and/or the uplink transmit beam; and estimate a position of the UE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink reference signal and a group delay for the downlink receive beam and/or the uplink transmit beam retrieved from the first lookup table.

In regard claim 52, Wu teaches or discloses a method of wireless communication performed by a user equipment (UE), comprising: receiving, from a transmission-reception point (TRP), a first downlink reference signal on at least one downlink reference signal resource using a downlink receive beam; transmitting, to the TRP, an uplink reference signal on at least one uplink reference signal resource using an uplink transmit beam; determining a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal; transmitting the parameter to a network entity; and transmitting, to the network entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam.

In regard claim 63, the prior arts of record do not teach or disclose a method of wireless communication performed by a network entity, comprising: transmitting, to a user equipment (UE), an identification of at least one downlink reference signal resource to enable the UE to receive, from a transmission-reception point (TRP), a first downlink reference signal on the at least one downlink reference signal resource using a downlink receive beam; transmitting, to the UE, an identification of at least one uplink reference signal resource to enable the UE to transmit, to the TRP, an uplink reference signal on the at least one uplink reference signal resource using an uplink transmit beam; receiving, from the UE, a parameter representing a difference between a reception time at the UE of the first downlink reference signal and a transmission time of the uplink reference signal from the UE; receiving, from the UE, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam; and estimating a position of the UE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink reference signal and a group delay for the downlink receive beam and/or the uplink transmit beam retrieved from the first lookup table.


In regard claim 73, the prior arts of record do not teach or disclose a user equipment (UE), comprising: means for receiving, from a transmission-reception point (TRP), a first downlink reference signal on at least one downlink reference signal resource using a downlink receive beam; means for transmitting, to the TRP, an uplink reference signal on at least one uplink reference signal resource using an uplink transmit beam; means for determining a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal; means for transmitting the parameter to a positioning entity; and means for transmitting, to the positioning entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam.


In regard claim 74, the prior arts of record do not teach or disclose a network entity, comprising: means for transmitting, to a user equipment (UE), an identification of at least one downlink reference signal resource to enable the UE to receive, from a transmission-reception point (TRP), a first downlink reference signal on the at least one downlink reference signal resource using a downlink receive beam; means for transmitting, to the UE, an identification of at least one uplink reference signal resource to enable the UE to transmit, to the TRP, an uplink reference signal on the at least one uplink reference signal resource using an uplink transmit beam; means for estimating a position of the VE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink reference signal and a group delay for the downlink receive beam and/or the uplink transmit beam retrieved from the first lookup table.

In regard amended claim 75, the prior arts of record do not teach or disclose a non-transitory computer-readable medium storing computer- executable instructions that, when executed by a user equipment (UE), cause the UE to: receive, from a transmission- reception point (TRP), a first downlink reference signal on at least one downlink reference signal resource using a downlink receive beam; transmit, to the TRP, an uplink reference signal on at least one uplink reference signal resource using an uplink transmit beam; determine a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal; transmit the parameter to a positioning entity; and transmit, to the positioning entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam.


In regard amended claim 76, the prior arts of record do not teach or disclose a non-transitory computer-readable medium storing computer- executable instructions that, when executed by a network entity, cause the network entity to: the transmit, to a user equipment (UE), an identification of at least one downlink reference signal resource to enable the UE to receive, from a transmission-reception point (TRP), a first downlink reference signal on the at least one downlink reference signal resource using a downlink receive beam; transmit, to the UE, an identification of at least one uplink reference signal resource to enable the UE to transmit, to the TRP, an uplink reference signal on the at least one uplink reference signal resource using an uplink transmit beam; receive, from the UE, a parameter representing a difference between a reception time at the UE of the first downlink reference signal and a transmission time of the uplink reference signal from the UE; receive, from the UE, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam; and estimate a position of the UE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink reference signal and a group delay for the downlink receive beam and/or the uplink transmit beam retrieved from the first lookup table.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 05/03/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476